UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 12-7810


LANCE ADAM GOLDMAN,

                      Plaintiff – Appellant,

          v.

CHRISTEN DEGABRIELLE SIMMONS,

                      Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:12-ct-03118-F)


Submitted:   February 21, 2013             Decided: February 25, 2013


Before AGEE and    DAVIS,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Lance Adam Goldman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Lance Adam Goldman appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2006) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2006).          We have reviewed the record and find

that   this    appeal    is   frivolous.      Accordingly,     we    dismiss    the

appeal for the reasons stated by the district court.                  Goldman v.

Simmons,      No.    5:12-ct-03118-F     (E.D.N.C.    Oct.   10,     2012).     We

dispense      with    oral    argument     because    the    facts    and     legal

contentions     are     adequately   presented   in    the   materials      before

this court and argument would not aid the decisional process.



                                                                       DISMISSED




                                         2